Citation Nr: 0901265	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability rating for hearing 
loss of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to May 1998 
and from February 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

Additional pertinent evidence was associated with the claims 
folder after the issuance of the Supplemental Statement of 
the Case and after the certification of this appeal.  The 
veteran has not waived his right to have this evidence 
initially considered by the originating agency.

This new evidence includes the record of a private audiology 
examination in March 2006 that indicates that there has been 
a "decline in threshold" of the veteran's hearing in the 
right ear since his previous exam in May 2005.  The Board 
also notes that it has been nearly four years since the 
veteran's last VA audiology exam, conducted in January 2005.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the veteran's 
right ear hearing loss during the period 
of this claim. 

2.  Then, the veteran should be afforded 
a VA audiology examination to determine 
the current degree of severity of his 
service-connected hearing loss of the 
right ear.  The results should conform to 
VA regulations governing evaluation of 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner.

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Thereafter, the RO or the AMC should 
readjudicate the veteran's claim for a 
compensable initial rating for hearing 
loss of the right ear.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




